EXHIBIT 10.3
 
EXECUTION COPY

--------------------------------------------------------------------------------



 
ASSET PURCHASE AGREEMENT
 
 
by and among
 
 
EMMIS RADIO, LLC,
 
 
EMMIS RADIO LICENSE CORPORATION OF NEW YORK
 
 
and
 
 
YMF MEDIA LLC
 
 
dated as of  April 5, 2012
 
 
 

--------------------------------------------------------------------------------

 
 
 

--------------------------------------------------------------------------------

 
 
 
TABLE OF CONTENTS
Page
 

 
ARTICLE 1
   
PURCHASE AND SALE OF ASSETS
       
1.1
Purchased Assets
1
1.2
Assumption of Liabilities
2
1.3
Consideration
2
1.4
Earn-out Payments
2
1.5
Closing
4
1.6
Closing Deliverables
5
       
ARTICLE 2
   
REPRESENTATIONS AND WARRANTIES OF THE SELLER
       
2.1
Organization and Good Standing
5
2.2
Authorization of Agreement
5
2.3
Conflicts; Consents of Third Parties
6
2.4
Title to Purchased Assets
6
2.5
Intellectual Property
6
2.6
Legal Proceedings
6
2.7
Station Gross Revenue
7
       
ARTICLE 3
   
REPRESENTATIONS AND WARRANTIES OF PURCHASER
       
3.1
Organization and Good Standing
7
3.2
Authorization of Agreement
7
3.3
Conflicts; Consents of Third Parties
7
3.4
Legal Proceedings
8
       
ARTICLE 4
   
COVENANTS
       
4.1
Public Announcements
8
4.2
Use of Trade Names
8
4.3
Further Assurances
8
4.4
Allocation of Purchase Price
8
4.5
Ancillary Agreements
8
4.6
Access to Employees
9
4.7
Programming Contracts
9
4.8
Local Marketing Agreement
9

 
 
 
i

--------------------------------------------------------------------------------

 
 
4.9
Call Letters
9
4.10
Frequency
10
4.11
Exclusive Dealing
10
4.12
Interim Access.
10
4.13
Consulting and Services Agreement
10
4.14
WBLS Purchase.
10
       
ARTICLE 5
   
CONDITIONS PRECEDENT
       
5.1
Conditions Precedent to Obligations of Purchaser and the Sellers
11
5.2
Conditions Precedent to Obligations of Purchaser
11
5.3
Conditions Precedent to Obligations of the Sellers
11
       
ARTICLE 6
   
TERMINATION
       
6.1
Termination
12
6.2
Effect of Termination
13
       
ARTICLE 7
   
INDEMNIFICATION
       
7.1
Seller Indemnification
13
7.2
Purchaser Indemnification
13
7.3
Third Party Claims
14
7.4
Sole Remedy
14
7.5
Effect of Investigation
14
       
ARTICLE 8
   
MISCELLANEOUS PROVISIONS
       
8.1
Survival
14
8.2
Entire Agreement
15
8.3
Waiver of Trial by Jury
15
8.4
Expenses
15
8.5
Governing Law; Jurisdiction
15
8.6
Notices
16
8.7
Severability
18
8.8
Successors and Assigns
18
8.9
No Third Party Beneficiaries
18
8.10
Counterparts
18
8.11
Specific Performance
18
8.12
Time is of the Essence
19
8.13
Guarantors
19
     

 
 
 
 
ii

--------------------------------------------------------------------------------

 
 

 
ARTICLE 9
   
DEFINITIONS
       
9.1
Definition of Certain Terms
20
9.2
Interpretation
23



 
 
iii

--------------------------------------------------------------------------------

 
 
 
ASSET PURCHASE AGREEMENT
 
This ASSET PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of
April 5, 2012, by and among Emmis Radio, LLC, an Indiana limited liability
company (“Emmis Radio”), and Emmis Radio License Corporation of New York, a
California corporation (“Emmis Radio License,” and together with Emmis Radio,
the “Sellers”), YMF Media LLC, a Delaware limited liability company
(“Purchaser”), Yucaipa Corporate Initiatives Fund II, L.P. and Yucaipa Corporate
Initiatives (Parallel) Fund II, L.P. (collectively, the “Yucaipa Guarantors”)
and Fortress Credit Funding I, LP, Drawbridge Special Opportunities Fund Ltd.
and CF ICBC LLC (collectively, the “Fortress Guarantors”) (each of the Yucaipa
Guarantors and Fortress Guarantors, a “Guarantor” and together, the
“Guarantors”).  The Sellers, Purchaser and Guarantors (solely with respect to
Article 8) are sometimes herein referred to collectively as the “Parties” and
individually as a “Party.”
 
WHEREAS, the Sellers desire to sell to Purchaser, and Purchaser desires to
purchase and acquire from the Sellers, upon the terms and subject to the
conditions set forth in this Agreement, certain assets of the Sellers as
specified in this Agreement, in consideration for certain payments by Purchaser,
all as specifically described in this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing recitals and the respective
covenants, agreements, representations and warranties contained herein and for
other good and valuable consideration the receipt and adequacy of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:
 
ARTICLE 1
PURCHASE AND SALE OF ASSETS
 
1.1           Purchased Assets.  Subject to the terms and conditions of this
Agreement, at the Closing, each Seller shall sell, transfer, assign, convey and
deliver to Purchaser, and Purchaser shall purchase, acquire and accept from each
Seller, free and clear of any and all Liens, all of the Sellers’ legal and
beneficial right, title and interest in, to and under, as of the Closing Date,
any and all of the following assets, wherever located and whether or not carried
or reflected on the books and records of the Sellers, whether now existing or
hereinafter acquired: (i) the Intellectual Property used or held for use by the
Sellers exclusively in the business or operation of WRKS(FM), 98.7FM, New York,
NY (the “Station”), together with the goodwill associated with and symbolized by
each of the foregoing and those items listed on Schedule 2.5 attached hereto
(the “Assets”); and (ii) all assignable registrations, applications, renewals,
issuances, renewals, extensions, restorations and reversions for, in respect of
or relating to the Assets (the “Intellectual Property Assets”), together with
the goodwill associated with and symbolized by each of the foregoing
(collectively, the Assets and the Intellectual Property Assets are the
“Purchased Assets”).  Notwithstanding the foregoing, the Purchased Assets shall
not include the Sellers’ cash, cash equivalents, accounts receivable, corporate
names, the Call Letters, and organizational documents and claims related to the
Purchased Assets to the extent arising during or attributable to any period
prior to Closing.
 
 
 
1

--------------------------------------------------------------------------------

 
 
1.2           Assumption of Liabilities.  Purchaser shall not assume any
Liability of the Sellers, or any predecessor or any Affiliate of the Sellers,
nor any Liability associated with or relating to the Purchased Assets, except
for any Contracts that Purchaser and the Sellers mutually agree will be assigned
and assumed pursuant to Section 4.7 (collectively, the “Assumed
Liabilities”).  The Sellers shall be solely responsible for all Liabilities
arising from the business and operation of the Purchased Assets prior to
Closing, and Purchaser shall be solely responsible for all Liabilities arising
from the business and operation of the Purchased Assets after Closing.
 
1.3           Consideration.  The aggregate consideration (the “Purchase Price”)
payable by Purchaser in consideration for the sale, transfer, assignment,
conveyance and delivery by the Sellers to Purchaser of the Purchased Assets
shall consist of (i) ten million dollars ($10,000,000) (the “Cash Purchase
Price”), plus (ii) any Earn-Out Amounts to be made by Purchaser to the Sellers
pursuant to Section 1.4.  The Cash Purchase Price shall be paid to the
Sellers  by Purchaser, by wire transfer of immediately available funds to an
account designated by the Sellers on or prior to the payment date, upon the
earlier to occur of (i) the fifth (5th) Business Day following the consummation
of the disposition of KBLX-FM, 102.9FM, Berkeley, CA, and (ii) December 31, 2012
(the “Cash Purchase Price Payment Date”).  Any payment not made when due under
this Agreement shall bear interest at a rate of twelve percent (12%) per annum
from the due date until paid.
 
1.4           Earn-out Payments.
 
(a)           No later than the thirtieth (30th) calendar day following the last
day of each Earn-out Quarter, Purchaser shall prepare and deliver to the Sellers
and Miller Kaplan, LLP (“Miller Kaplan”) a reasonably detailed written statement
of Purchaser Gross Revenues for such Earn-out Quarter (the “Earn-out
Statement”).
 
(b)           If (i) the Closing occurs; and (ii) the Purchaser Gross Revenue
for the applicable Earn-out Quarter is greater than the Purchaser Gross Revenue
in the corresponding Base Quarter, then Purchaser shall, together with the
Earn-out Statement, pay or cause to be paid by wire transfer of immediately
available funds to the account of the Sellers, an amount in cash (the “Earn-out
Amount”) equal to the product of (i) (A) the Purchaser Gross Revenue for the
applicable Earn-out Quarter, minus (B) the Purchaser Gross Revenue for the
corresponding Base Quarter, multiplied by, (ii) fifteen percent (15%).  If the
Purchaser Gross Revenue for the applicable Earn-out Quarter is less than the
Purchaser Gross Revenue for the corresponding Base Quarter, then Purchaser shall
not have any obligation to make, or cause to be made, any payment for such
Earn-out Quarter pursuant to this Section 1.4(b).  Purchaser represents and
warrants to the Sellers that the Base Quarter Purchaser Gross Revenues set forth
on Schedule 1.4(b) are true and correct.  Upon reasonable prior notice by the
Sellers to Purchaser and during normal business hours, Purchaser shall from time
to time provide the Sellers and their accountants with reasonable access to its
books and records and provide the Sellers with all other information they
reasonably request, in each case, regarding Purchaser Gross Revenue for Base
Quarters and Earn-out Quarters.  Except to enforce its rights or as required by
law or to meet reporting obligations, the Sellers shall, and shall cause its
accountants to, keep confidential and not use any nonpublic information provided
by Purchaser pursuant to this Section 1.4 other than the amount of the earn-out
payments made by Purchaser to the Sellers.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c)           No later than the thirtieth (30th) calendar day following the last
day of each Full Period End Earn-out Quarter, Purchaser shall prepare and
deliver to the Sellers and Miller Kaplan a reasonably detailed written statement
(the “Full Period Earn-out Statement”) of the aggregate Purchaser Gross Revenue
for the four Earn-out Quarters ending on the last day of such Full Period End
Earn-out Quarter (the “Full Period Purchaser Gross Revenue”).
 
(d)           The Full Period Purchaser Gross Revenue as set forth in any Full
Period Earn-out Statement shall be conclusively presumed to be true and correct
in all respects and shall be final and binding, and the Sellers shall be deemed
to have agreed with the calculations of the Full Period Purchaser Gross Revenue,
unless the Sellers, within thirty (30) days after delivery to the Sellers of the
Full Period Earn-out Statement, notify Purchaser in writing (the “Dispute
Notice”) that the Sellers dispute Purchaser’s calculations of the Full Period
Purchaser Gross Revenue set forth therein, specifying the nature of the disputed
items and the basis therefor in reasonable detail (the “Disputed Items”). The
Sellers and Purchaser shall promptly endeavor in good faith to resolve and
finally determine any such disputed items, and upon successful resolution
thereof, the Full Period Purchaser Gross Revenue, as adjusted to the extent
necessary to reflect the resolution thereof, shall be final, conclusive and
binding.
 
(e)           If the Sellers and Purchaser are unable to agree on the Full
Period Purchaser Gross Revenue within ten (10) Business Days after delivery of
the Dispute Notice, then the Sellers and Purchaser shall submit all unresolved
Disputed Items (collectively, the “Unresolved Items”) to Pricewaterhouse
Coopers, LLP (the “Independent Accountants”) to review and resolve such
matters.  The Independent Accountants shall recalculate the Disputed Items
specified in the Dispute Notice.  The Sellers and Purchaser will instruct the
Independent Accountants to endeavor to complete such review and resolution
process as promptly as reasonably practicable, and in any case no more than
thirty (30) days after submission of the Disputed Item(s) to the Independent
Accountants.  Subject to the foregoing, the Independent Accountants may conduct
such proceedings as the Independent Accountants believe, in their sole
discretion, are appropriate in determining the Unresolved Items; provided,
however, that, unless the Sellers and Purchaser otherwise agree, all material
communications between the Sellers or Purchaser or any of their respective
representatives, on the one hand, and the Independent Accountants, on the other
hand, will be in writing with copies simultaneously delivered to either the
Sellers or Purchaser (whichever was not the sender or recipient of such material
communications).  The Independent Accountants’ resolution of the Unresolved
Items will be final, binding and conclusive for all purposes, effective as of
the date the Independent Accountants’ written resolution is delivered to the
Sellers and Purchaser  The dispute resolution procedure set forth in this
Section 1.4(e) shall be the exclusive dispute resolution mechanics for
determining any Disputed Item hereunder, including, any Disputed Item concerning
whether the calculation of Full Period Purchaser Gross Revenue was prepared in
accordance with Generally Accepted Accounting Principles consistently applied,
and the indemnifications provisions set forth in Article 7 hereof shall not
apply to any such dispute. Each of the Sellers and Purchaser will bear its own
legal, accounting and other fees and expenses of participating in such dispute
resolution procedure.  Any fees and expenses of the Independent Accountants
incurred pursuant to this Section 1.4(e) shall be borne entirely by (i) the
Sellers if the Independent Accountant determines that the Full Period Purchaser
Gross Revenue reported to the Sellers by Purchaser is equal to or less than the
Purchaser Gross Revenue finally determined by the Independent Accountants or
(ii) Purchaser if the Independent Accountant determines that the Full Period
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
Purchaser Gross Revenue reported to the Sellers by Purchaser is greater than the
Purchaser Gross Revenue finally determined by the Independent Accountants.
 
(f)           If, following the determination of the Full Period Purchaser Gross
Revenue for the applicable period, as finally determined pursuant to Section
1.4(d) or Section 1.4(e), the Aggregate Full Period Payment Amount for the
applicable period is greater than the Actual Full Period Earn-out Amount for
such applicable period, then the Sellers shall, within five (5) Business Days
after the determination of the Full Period Purchaser Gross Revenue in accordance
with this Section 1.4, pay by wire transfer of immediately available funds to an
account designated by Purchaser an amount in cash equal to (i) such Aggregate
Full Period Payment Amount, minus (ii) such Actual Full Period Earn-out Amount.
 
(g)           If, following the determination of the Full Period Purchaser Gross
Revenue for the applicable period, as finally determined pursuant to Section
1.4(d) or Section 1.4(e), the Actual Full Period Earn-out Amount for the
applicable period is greater than the Aggregate Full Period Payment Amount for
such applicable period, then Purchaser shall, within three (3) Business Days
after the determination of the Full Period Purchaser Gross Revenue in accordance
with this Section 1.4, pay or cause to be paid by wire transfer of immediately
available funds to the account of the Sellers an amount in cash equal to (i) the
Actual Full Period Earn-out Amount, minus (ii) the Aggregate Full Period Payment
Amount.
 
(h)           Notwithstanding anything to the contrary set forth herein,
Purchaser’s obligations to make any payments to the Sellers pursuant to this
Section 1.4 shall immediately terminate, with no further payments to be made,
other than in respect of payments to be made pursuant to any adjustments to
prior payments pursuant to Section 1.4(f) and Section 1.4(g), if, at any time
during any Earn-out Quarter prior to the Expiration Date, (i) the Sellers fail
to comply with its obligations under Section 4.2; or (ii) the Sellers or any
Affiliate of the Sellers, on any broadcast radio station the Sellers or any
Affiliates of the Sellers Control (such a station, a “Controlled Station”),
broadcasts Urban AC in the New York City Arbitron Market as its primary format
(the date on which such obligations are terminated pursuant to this
Section 1.4(h), the “Earn-out Termination Date”).  For purposes of this Section
1.4(h), “Control” means the right to determine station programming, whether by
direct or indirect ownership or through local marketing, brokerage, joint sales,
or other agreement or otherwise, it being understood and agreed that the Sellers
do not Control WEMP or any other Merlin Media station.
 
(i)           Purchaser shall not sell or otherwise dispose of the Frequency or
all or any material part of the assets used or held for use in the operation of
the Frequency (collectively, a “Transfer”) unless prior to the Transfer the
transferee agrees in a writing delivered to the Sellers to assume all of the
obligations of Purchaser under Section 1.4 and Section 4.10 after the
Transfer.  No Transfer relieves Purchaser or any Guarantor of any obligation
under this Agreement.  Purchaser shall not broker or otherwise dispose of any
substantial part of the advertising or programming broadcast on the Frequency
unless prior thereto the broker or transferee agrees in writing to provide to
the Sellers and Purchaser the access and information necessary to determine
Purchaser Gross Revenue pursuant to this Agreement.
 
1.5           Closing.  The consummation of the Transactions (the “Closing”)
shall take place on the fifth (5th) Business Day following the date on which the
Sellers or an Affiliate of the
 
 
 
4

--------------------------------------------------------------------------------

 
 
Sellers commences broadcasting under the Local Marketing Agreement, subject to
the satisfaction or waiver of the conditions set forth in Article 5 (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of such conditions), unless another time or date,
or both, are agreed to in writing by the Parties (the date on which the Closing
occurs is referred to herein as the “Closing Date”).  At the election of the
Parties, the Closing may occur via the electronic exchange of signatures and
documents.
 
1.6           Closing Deliverables.  At the Closing and subject to the terms and
conditions of this Agreement, the Sellers and Purchaser shall deliver the
following (as applicable):
 
(a)           a Bill of Sale in the form attached hereto as Exhibit A (the “Bill
of Sale”) duly executed by each Seller and Purchaser;
 
(b)           duly executed assignments, in customary form and substance (if
any) and sufficient to transfer ownership of the applicable Purchased Assets;
and
 
(c)           if any Contracts are being assigned by the Sellers to Purchaser
pursuant to Section 4.7 or otherwise, then an assignment and assumption of such
Contracts, duly executed by each Seller and Purchaser.
 
ARTICLE 2
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
The Sellers, jointly and severally, hereby represent and warrant to Purchaser as
follows:
 
2.1           Organization and Good Standing.
 
(a)           Each Seller is a corporation or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
Laws of its state of incorporation or organization, as the case may be, and has
all necessary corporate or limited liability company, as the case may be, power
and authority to enter into this Agreement and each of the other Transaction
Documents, to carry out its obligations hereunder and thereunder, and to
consummate the Transactions.
 
(b)           Each Seller has all necessary corporate or limited liability
company, as the case may be, power and authority to own the Purchased Assets.
 
2.2           Authorization of Agreement.  The execution and delivery of this
Agreement and each of the other Transaction Documents to be executed by the
Sellers, the performance by the Sellers of their respective obligations under
this Agreement and each Transaction Document, and the consummation by the
Sellers of the Transactions have been duly authorized by each Seller and all
requisite corporate or limited liability company, as the case may be, action on
the part of each Seller, and no other action or proceeding on the part of either
Seller is necessary to authorize the execution and delivery of this Agreement
and each of the other Transaction Documents by the Sellers, or the consummation
of the Transactions.  This Agreement has been, and upon their execution, the
other Transaction Documents shall have been, duly executed and delivered by the
Sellers, and (assuming due authorization, execution and delivery by Purchaser),
 
 
 
5

--------------------------------------------------------------------------------

 
 
this Agreement constitutes, and, upon their execution, the other Transaction
Documents shall constitute, legal, valid and binding obligations of the Sellers,
enforceable against the Sellers in accordance with their respective terms,
except to the extent such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws now or
hereafter in effect affecting the enforcement of creditors’ rights generally,
general principles of equity, including principles of commercial reasonableness,
good faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
2.3           Conflicts; Consents of Third Parties.  None of the execution and
delivery by the Sellers of this Agreement or any of the other Transaction
Documents, the consummation of the Transactions, or compliance by the Sellers
with any of the provisions hereof or thereof will result in the creation of any
Lien upon the Purchased Assets, or materially conflict with, or result in any
material violation of or material default (with or without notice or lapse of
time, or both) under, or give rise to a right of payment, termination,
modification, acceleration or cancellation under any provision of (i) the
organizational or governance documents of either Seller; (ii) any order of any
Governmental Body applicable to either Seller or any of the properties or assets
of the Sellers as of the date hereof; (iii) any Contract or Permit to which
either Seller is a party or by which any of the properties or assets of either
Seller are bound; or (iv) any applicable Law.  No material consent, waiver,
approval, order, Permit or authorization of, or declaration or filing with, or
notification to, any Person or Governmental Body is required on the part of the
Sellers in connection with the execution and delivery of this Agreement or the
other Transaction Documents, the compliance by the Sellers with any of the
provisions hereof or thereof, the consummation of the Transactions or the taking
by the Sellers of any other action contemplated pursuant to the Transaction
Documents.
 
2.4           Title to Purchased Assets.  The Sellers have good and transferable
title to the Purchased Assets free and clear of all Liens, and, at the Closing,
Purchaser will be vested with good and transferable title to such Purchased
Assets free and clear of all Liens (other than any Liens arising from
Purchaser’s ownership of such Purchased Assets).
 
2.5           Intellectual Property. Schedule 2.5 sets forth a true and complete
list of all material Purchased Assets, including the owner thereof.  Either
Emmis Radio or Emmis Radio License is the owner of each Purchased Asset, free
and clear of all Liens, and has the right to use, without payment to any other
Person, such Intellectual Property, as and where the Sellers have used
it.  Other than the Intellectual Property set forth on Schedule 2.5, the Sellers
do not own or otherwise have any rights to, either through direct ownership,
license or otherwise, any material Intellectual Property that is exclusively
used or held for use in, or that exclusively relates to, the business or
operation of the Station.  To the knowledge of the Sellers, there are no
Actions, decided, pending or threatened in writing, concerning the Purchased
Assets or concerning any claim that the Sellers’ use of the Purchased Assets has
infringed, diluted, misappropriated, or otherwise violated in any material
respect any Intellectual Property rights of any other Person.  The Sellers have
not since January 1, 2009 received any written notice or claim challenging the
validity, enforceability, registration or use of any Purchased Assets.
 
2.6           Legal Proceedings.  There is no pending or, to the knowledge of
either Seller, threatened, Action by or against either Seller that challenges,
or that may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Transactions.  To the
 
 
 
6

--------------------------------------------------------------------------------

 
 
knowledge of the Sellers, no event has occurred or circumstance exists that
could reasonably be expected to give rise to or serve as a basis for the
commencement of any such Action.
 
2.7           Station Gross Revenue.
 
(a)           The Station Gross Revenue for the calendar year ended December 31,
2011 was at least $11,200,000.
 
(b)           The Station Gross Revenue for the Sellers’ fiscal year ended
February 29, 2012 was at least $11,100,000.
 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser hereby represents and warrants to the Sellers as follows:
 
3.1           Organization and Good Standing.  Purchaser is a limited liability
company duly organized, validly existing and in good standing under the Laws of
the State of Delaware and has all requisite limited liability company power and
authority to own, lease and operate its properties and to carry on its business
as now conducted.
 
3.2           Authorization of Agreement.  Purchaser has all requisite power and
authority to execute and deliver this Agreement, the other Transaction Documents
and each other agreement, document, instrument or certificate contemplated by
this Agreement or to be executed by Purchaser in connection with the
consummation of the Transactions, and to consummate the Transactions.  The
execution, delivery and performance by Purchaser of this Agreement and each
other Transaction Document and the consummation by the Purchaser of the
Transactions have been duly authorized by all necessary limited liability
company action on behalf of Purchaser and no other action or proceeding on the
part of Purchaser is necessary to authorize the execution and delivery of this
Agreement and each of the other Transaction Documents by Purchaser, or the
consummation of the Transactions.  This Agreement has been, and each Transaction
Document will be at or prior to the Closing, duly executed and delivered by
Purchaser and (assuming the due authorization, execution and delivery by the
other parties hereto and thereto) this Agreement constitutes, and each
Transaction Document when so executed and delivered will constitute, the legal,
valid and binding obligations of Purchaser, enforceable against Purchaser in
accordance with their respective terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
3.3           Conflicts; Consents of Third Parties.  None of the execution and
delivery by Purchaser of this Agreement or the Transaction Documents, the
consummation of the Transactions, or the compliance by Purchaser with any of the
provisions hereof or thereof will materially conflict with, or result in any
material violation of or material default (with or without notice or lapse of
time, or both) under, or give rise to a right of payment, termination,
modification, acceleration or cancellation under any provision of (i) the
organizational or
 
 
 
7

--------------------------------------------------------------------------------

 
 
 
governance documents of Purchaser; (ii) any Contract or Permit to which
Purchaser is a party or by which Purchaser or its properties or assets are
bound; (iii) any order of any Governmental Body applicable to Purchaser or by
which any of the properties or assets of Purchaser are bound; or (iv) any
applicable Law. No consent, waiver, approval, order, Permit or authorization of,
or declaration or filing with, or notification to, any Person or Governmental
Body is required on the part of Purchaser in connection with the execution and
delivery of this Agreement or the Transaction Documents, the compliance by
Purchaser with any of the provisions hereof or thereof, the consummation of the
Transactions or the taking by Purchaser of any other action contemplated hereby
or thereby.
 
3.4           Legal Proceedings.  There is no pending or, to the knowledge of
Purchaser, threatened, Action by or against Purchaser that challenges, or that
may have the effect of preventing, delaying, making illegal or otherwise
interfering with, the Transactions.  To the knowledge of Purchaser, no event has
occurred or circumstance exists that could reasonably be expected to give rise
to or serve as a basis for the commencement of any such Action.
 
ARTICLE 4
COVENANTS
 
4.1           Public Announcements.  The Parties agree to keep the terms of this
Agreement confidential and not to make any public announcement with respect
thereto, except as required by applicable Law or reporting obligations, or to
enforce a Party’s rights, or to perform this Agreement, or to announce format
changes or as mutually agreed by the Parties.
 
4.2           Use of Trade Names.  The Sellers agree that upon and following the
Closing, neither the Sellers nor any Affiliate of the Sellers shall use any of
the Purchased Assets, or other assets confusingly similar thereto, in the New
York City Arbitron Market.
 
4.3           Further Assurances.  Each of the Parties shall, and without
further consideration, execute such additional instruments of assumption and
provide such additional documents as may be requested by the other Parties
hereto to ensure the proper assignment and assumption of the Assumed Liabilities
by Purchaser and the proper transfer of the Purchased Assets to Purchaser and
otherwise fully complete the Transactions and the other Transaction Documents.
 
4.4           Allocation of Purchase Price.  Each of the Sellers and Purchaser
shall allocate the Purchase Price among the Purchased Assets in accordance with
Section 1060 of the Code and the Treasury Regulations promulgated
thereunder.  Purchaser and the Sellers each agrees to provide the other promptly
with any information required to complete IRS Form 8594.
 
4.5           Ancillary Agreements.  Prior to and following the Closing, upon
the Sellers’ receipt of written notice by Purchaser, the Sellers and Purchaser
shall use their commercially reasonable efforts to negotiate in good faith the
following and to obtain any necessary landlord consents related thereto:
 
(a)           a sublease between a Seller or an Affiliate of the Sellers on the
one hand, and Purchaser or an Affiliate of Purchaser, on the other hand, for 395
Hudson Street, New York,
 
 
 
8

--------------------------------------------------------------------------------

 
 
 
NY 10014, (the “Hudson Location”) having the terms and conditions set forth on
Exhibit B and such other customary terms and conditions as are reasonably
acceptable to the Parties;
 
(b)           a sublease between a Seller or an Affiliate of the Sellers on the
one hand, and Purchaser or an Affiliate of Purchaser, on the other hand, for the
151 W. 25th St., New York, NY studios (the “25th Street Location”) having the
terms and conditions set forth on Exhibit C and such other customary terms and
conditions as are reasonably acceptable to the Parties; and
 
(c)           a shared services agreement between a Seller or an Affiliate of
the Sellers on the one hand, and Purchaser or an Affiliate of Purchaser, on the
other hand, having the terms and conditions set forth on Exhibit D and such
other customary terms and conditions as are reasonably acceptable to the
Parties.
 
4.6           Access to Employees.  To the fullest extent permitted by
applicable Law, each Seller shall, and shall cause its Subsidiaries to,
cooperate with Purchaser in Purchaser’s consideration of whether to offer
employment to any employee of the Sellers whose responsibilities solely relate
to the operation of the Station (“Station Employees”), including by providing
all information reasonably requested by Purchaser in respect of any Station
Employee that may be disclosed by Purchaser under applicable Law; provided,
however, that Purchaser shall not employ any Station Employee prior to the
earlier of (i) the Closing; and (ii) the termination of this Agreement in
accordance with its terms, and shall have no obligation to offer employment to
any Station Employee.
 
4.7           Programming Contracts.  If requested by Purchaser, the Sellers
shall afford Purchaser and each of its designated representatives, copies of all
Contracts of the Sellers for urban adult contemporary programming or similar
programming and talent solely relating to the Station (“Station Programming
Contracts”).  If Purchaser determines in its sole discretion, and notifies the
Sellers that Purchaser desires to assume any Station Programming Contract at the
Closing (any such Station Programming Contract, a “Designated Station
Programming Contract”), then, subject to the receipt of any required consents
needed for such assignment, the Sellers shall assign and Purchaser shall assume
such Designated Station Programming Contracts at Closing, and such Designated
Station Programming Contracts shall be prorated as of Closing with the effect
that the Sellers are responsible for all obligations arising with respect to
services rendered thereunder prior to Closing and Purchaser is responsible for
all obligations arising with respect to services rendered thereunder after
Closing.  The Sellers and Purchaser shall use commercially reasonable efforts
to obtain any required consents to the assignment to Purchaser from the
counterparties of such Designated Station Programming Contracts.
 
4.8           Local Marketing Agreement.  If and when the Sellers enter into a
local marketing agreement (the “Local Marketing Agreement”) for the broadcast of
ESPN programming on the Station in the New York City market, the Sellers shall
promptly provide written notice to Purchaser of same.
 
4.9           Call Letters.  Prior to Closing, on at least three (3) Business
Days written notice to Purchaser, the Sellers shall relinquish the Call Letters
to the FCC.  If Purchaser requests, the Sellers shall use their respective
commercially reasonable efforts to cooperate with Purchaser’s submission of an
application to the FCC for the request of the Call Letters.
 


 
9

--------------------------------------------------------------------------------

 
 
4.10           Frequency.  From the Closing Date until the date that is three
(3) years from the Closing Date, Purchaser shall operate (or shall cause an
Affiliate to operate) an operating radio station on the Frequency; provided,
however, that Purchaser may Transfer the Frequency to the extent such Transfer
complies with the conditions set forth in Section 1.4(i).  Purchaser shall not
be in breach of this Section 4.10 in the event of any acts of God, flood, war
(whether declared or undeclared), civil or military disturbances or hostilities,
nuclear or natural catastrophes, political unrest, explosion, severe weather or
accident, earthquake, terrorism, fire, riot, labor disturbances, strikes or work
stoppages for any reason, embargo, government action, including any laws,
ordinances, regulations or the like (whether domestic, federal, state, county or
municipal or foreign) which delay, restrict or prohibit an operating radio
station from operating on the Frequency.
 
4.11           Exclusive Dealing.  During the period from the date of this
Agreement through and including the Closing Date, the Sellers shall not, and
shall cause their respective Affiliates, representatives and other agents to
refrain from taking any action to, directly or indirectly, enter into, approve,
authorize, encourage, initiate, solicit, or engage in discussions or
negotiations with, or provide any information to, any Person other than
Purchaser and its Affiliates or representatives concerning, any sale, lease or
similar transaction involving the Purchased Assets that conflicts with this
Agreement or prevent the Sellers from consummating the Transactions.
 
4.12           Interim Access. Subject to receipt of any required consents of
the applicable landlord, beginning on May 31, 2012 and ending on the earlier of
(i) December 31, 2012 or (ii) the execution of the corresponding Sublease set
forth in Section 4.5(a) or Section 4.5(b), the Sellers shall provide Purchaser
with access to (A) use one (1) on-air studio and one (1) production studio at
the Hudson Location, each for twenty four (24) hours a day, seven (7) days a
week, in connection with the broadcasting on the Frequency and (B) the studios
at the 25th Street Location for day time use, seven days a week, in connection
with the broadcasting of WLIB, with rent in each case to be established at the
current rate provided for under the corresponding lease.
 
4.13            Consulting and Services Agreement. Notwithstanding anything in
this Agreement to the contrary, if, (i) the Sellers breach Section 4.2; or (ii)
at any time between the Closing Date and the Expiration Date, the Sellers or any
Affiliate of the Sellers, on any Controlled Station, broadcasts Urban AC as its
primary format in the New York City Arbitron Market, then, the Sellers and
Purchaser shall be deemed to have entered into a consulting and services
agreement at such time, pursuant to which (i) Purchaser shall provide consulting
services to the Sellers with respect to the provision of such urban adult
contemporary programming or similar programming or use of the Purchased Assets,
as the case may be, and (ii) the Sellers shall pay, on a quarterly basis, a
consulting fee to Purchaser equal to fifty percent (50%) of the Competing
Station Gross Revenues or Gross Revenue attributable to the Sellers’ use of the
Purchased Assets, as the case may be, and which agreement shall (i) expire on
the Expiration Date and (ii) include the verification and dispute mechanisms set
forth in Section 1.4 mutatus mutandis.
 
4.14           WBLS Purchase. Inner City Media Corporation and its affiliated
debtors in possession (the “Debtors”) have been authorized by the United States
Bankruptcy Court for the Southern District of New York to enter into an
agreement (the “APA”) to sell certain assets to Purchaser, including WBLS (the
“Sale Transaction”).  Purchaser shall use commercially
 
 
 
10

--------------------------------------------------------------------------------

 
 
reasonable efforts to promptly (i) consummate the Sale Transaction,
(ii) enter into a customary pre-acquisition local marketing agreement with
respect to WBLS (the “LMA”), and (iii) obtain a revised cash collateral order
that includes payment of the Earn-out Amounts.  If an Affiliate of Purchaser or
any Guarantor acquires WBLS or if Purchaser assigns the APA or the LMA to any
third party, then Purchaser shall cause such Affiliate or transferee to assume
Purchaser’s obligations under this Agreement (which shall not relieve Purchaser
of any obligation or liability under this Agreement).  If any event occurs or
condition arises that Purchaser becomes aware of that could reasonably be
expected to impair Purchaser’s ability to enter into the LMA, acquire WBLS or
obtain such order, then Purchaser shall give Seller prompt written notice
thereof.
 
ARTICLE 5
CONDITIONS PRECEDENT
 
5.1           Conditions Precedent to Obligations of Purchaser and the
Sellers.  The respective obligations of each of the Sellers and Purchaser to
effect the Transactions are subject to the satisfaction of the following
conditions at or prior to the Closing (unless expressly waived in writing by the
Parties, in their discretion, at or prior to the Closing):
 
(a)           No injunction or restraining order shall have been issued by any
court of competent jurisdiction and be in effect which restrains or prohibits
any material transaction contemplated hereby or by any of the Transaction
Documents.
 
(b)           There shall have not been commenced or threatened any proceeding
or investigation by a Governmental Body of competent jurisdiction for the
purpose of restraining, enjoining, delaying or otherwise materially restricting
the consummation of the Transactions or materially limiting or materially
restricting the conduct of any of the Parties or their Affiliates following
consummation of the Transactions.
 
5.2           Conditions Precedent to Obligations of Purchaser. The obligations
of Purchaser to effect the Transactions are subject to the satisfaction of the
following conditions at or prior to the Closing (unless expressly waived in
writing by Purchaser, in its discretion, at or prior to the Closing):
 
(a)           The Sellers shall have performed and complied in all material
respects with all covenants and agreements herein required by this Agreement to
be performed or complied with prior to the Closing by the Sellers; each of the
representations and warranties of the Sellers contained in this Agreement shall
be true and correct in all material respects on the Closing Date as though made
on the Closing Date (except to the extent that they expressly relate to an
earlier date); and there shall have been delivered to Purchaser a certificate to
such effect, dated as of the Closing Date, signed by a duly authorized officer
of the Sellers.
 
(b)           The Sellers shall have delivered, or caused to be delivered, to
Purchaser all of the items to be delivered by them set forth in Section 1.6.
 
5.3           Conditions Precedent to Obligations of the Sellers.  The
obligations of the Sellers to effect the Transactions are subject to the
satisfaction of the following conditions at or prior to
 
 
 
11

--------------------------------------------------------------------------------

 
 
the Closing (unless expressly waived in writing by the Sellers, in their
discretion, at or prior to the Closing):
 
(a)           Purchaser shall have performed and complied in all material
respects with all covenants and agreements herein required by this Agreement to
be performed or complied with prior to the Closing by Purchaser; each of the
representations and warranties of Purchaser contained in this Agreement shall be
true and correct in all material respects on the Closing Date as though made on
the Closing Date (except to the extent that they expressly relate to an earlier
date); and there shall have been delivered to the Sellers a certificate to such
effect, dated as of the Closing Date, signed by a duly authorized officer of
Purchaser.
 
(b)           The Sellers or an Affiliate of the Sellers shall have entered into
the Local Marketing Agreement.
 
(c)           Purchaser shall have delivered, or caused to be delivered, to the
Sellers all of the items to be delivered by it set forth in Section 1.6.
 
ARTICLE 6
TERMINATION
 
6.1           Termination.  This Agreement and the Transactions may be
terminated at any time prior to the Closing:
 
(a)           by mutual agreement of the Sellers and Purchaser;
 
(b)           by Purchaser or the Sellers by written notice to the other Party,
if the Closing shall not have occurred by the close of business on September 1,
2012 (the “Termination Date”); provided, however, if the Closing shall not have
occurred on or before the Termination Date due to a breach of a Party’s
obligations to consummate the Closing and the non-breaching Party has indicated
to the other Parties that it is willing to consummate the Closing, then the
breaching Party may not terminate this Agreement pursuant to this
Section 6.1(b);
 
(c)           by Purchaser by written notice to the Sellers, if there shall be a
breach by the Sellers of any representation or warranty, or any covenant or
agreement contained in this Agreement which would result in a failure of a
condition set forth in Section 5.2 and which breach cannot be cured or has not
been cured by the earlier of (i) ten (10) Business Days after the giving of
written notice by Purchaser to the Sellers of such breach; and (ii) one (1)
Business Day prior to the Termination Date;
 
(d)           by the Sellers by written notice to Purchaser, if there shall be a
breach by Purchaser of any representation or warranty, or any covenant or
agreement contained in this Agreement which would result in a failure of a
condition set forth in Section 5.3 and which breach cannot be cured or has not
been cured by the earlier of (i) ten (10) Business Days after the giving of
written notice by the Sellers to Purchaser of such breach; and (ii) one (1)
Business Day prior to the Termination Date; or
 
 
 
12

--------------------------------------------------------------------------------

 
 
(e)           by the Sellers or Purchaser by written notice to the other Party
if there shall be in effect a final non-appealable order of a Governmental Body
of competent jurisdiction restraining, enjoining or otherwise prohibiting the
consummation of the Transactions; it being agreed that the Parties shall
promptly appeal any adverse determination which is not non-appealable (and
pursue such appeal with reasonable diligence).
 
6.2           Effect of Termination.  If this Agreement shall be terminated
pursuant to this Article 6, all further obligations of the parties under this
Agreement shall be terminated without further liability of any party to the
other (other than Section 4.1, Section 4.12, Section 6.2 and Article 8 (other
than Section 8.1 and Section 8.13) which sections shall survive any termination
of this Agreement); provided, however, that nothing herein shall relieve any
party from liability for its breach of this Agreement.
 
ARTICLE 7
INDEMNIFICATION
 
7.1           Seller Indemnification.  The Sellers shall, jointly and severally,
defend, indemnify and hold harmless Purchaser and its officers, directors,
employees, Affiliates, agents, advisers, members, attorneys, accountants,
controlling Persons and representatives and their heirs, executors, successors
and assigns, each in their capacity as such (collectively, the “Purchaser
Indemnitees”) from and against, and shall pay or reimburse such Purchaser
Indemnitees for, any Liability, obligation, loss, cost, expense, fee, judgment,
charge, claim, payment, settlement, assessment, interest, penalty, disgorgement,
deficiency or damage (whether absolute, accrued, conditional or otherwise and
whether or not resulting from third party claims), including out-of-pocket
expenses and attorneys’ fees incurred in investigating or defending against any
such Loss (as defined below) or in asserting any of their rights under this
Agreement (collectively, “Losses”), based upon, resulting from, in connection
with, arising out of, or otherwise in respect of:
 
(a)           an inaccuracy in or breach of a representation or warranty when
made or deemed made by the Sellers under this Agreement;
 
(b)           a breach or non-fulfillment of an obligation of the Sellers, in
this Agreement, any Transaction Document or a certificate delivered by the
Sellers under this Agreement;
 
(c)           all Liabilities arising from the business and operation of the
Purchased Assets prior to Closing; and
 
(d)           any liability for fees and expenses of any agent, broker, Person
or firm acting on behalf of the Sellers or any of their Affiliates in connection
with this Agreement or any of the Transactions contemplated hereby.
 
7.2           Purchaser Indemnification.  Purchaser shall defend, indemnify and
hold harmless the Sellers and their officers, directors, employees, Affiliates,
agents, advisers, members, attorneys, accountants, controlling Persons and
representatives and their heirs, executors, successors and assigns, each in
their capacity as such (collectively, the “Seller Indemnitees”)
 
 
 
13

--------------------------------------------------------------------------------

 
 
from and against, and shall pay or reimburse such Seller Indemnitees for, any
Losses based upon, resulting from, in connection with, arising out of, or
otherwise in respect of:
 
(a)           an inaccuracy in or breach of a representation or warranty when
made or deemed made by Purchaser under this Agreement;
 
(b)           a breach or non-fulfillment of an obligation of Purchaser, in this
Agreement, any Transaction Document or a certificate delivered by Purchaser
under this Agreement;
 
(c)           any Assumed Liability, and all Liabilities arising from the
business and operation of the Purchased Assets after Closing; and
 
(d)           any liability for fees and expenses of any agent, broker, Person
or firm acting on behalf of the Purchaser or any of its Affiliates in connection
with this Agreement or any of the Transactions contemplated hereby.
 
7.3           Third Party Claims.  If a third party asserts a claim (a “Third
Party Claim”) against a Person entitled to indemnification under this Agreement
(“Indemnified Party”), then the Indemnified Party may not consent to entry of a
judgment, or enter into a settlement with respect to such Third Party Claim,
without the prior written consent of the Party required to provide
indemnification under this Article 7, which consent shall not to be unreasonably
conditioned, delayed or withheld.  Each Party shall cooperate in defending any
claim or litigation subject to this Article 7 and make its records relating to
the defense available to the other Parties (except communications subject to
attorney-client privilege or otherwise subject to a pre-existing confidentiality
obligation).
 
7.4           Sole Remedy.  The indemnification provided in this Article 7 only
applies after the Closing, and is the Parties’ sole and exclusive remedy after
the Closing in respect of the subject matter of this Agreement (except as set
forth in Section 8.11 and remedies in respect of fraud or willful breach of this
Agreement).
 
7.5           Effect of Investigation.  The representations, warranties and
covenants of the indemnifying party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its representatives) or by reason of the fact that the
Indemnified Party or any of its representatives knew or should have known,
whether before or after the date hereof, that any such representation or
warranty is, was or might be inaccurate or by reason of the Indemnified Party’s
waiver of any condition set forth in Section 5.1, Section 5.2 or Section 5.3.
 
ARTICLE 8
MISCELLANEOUS PROVISIONS
 
8.1           Survival.  The covenants, obligations and agreements contained in
this Agreement that are not performed at or before Closing shall survive and not
be affected by Closing, and shall thereafter remain in full force and effect
until paid and performed in full, including
 
 
 
14

--------------------------------------------------------------------------------

 
 
 
without limitation Purchaser’s obligation to pay the Purchase Price, which upon
Closing is an absolute and unconditional obligation which shall be paid when due
without notice or demand and without set off or counterclaim.  The
representations and warranties set forth in this Agreement shall survive for a
period of one (1) year after Closing, upon which they shall expire and be of no
further force or effect.
 
8.2           Entire Agreement.  This Agreement (including the Schedules and
Exhibits hereto) and the other Transaction Documents represent the entire
understanding and agreement between the Parties with respect to the subject
matter hereof and supersedes all prior discussions and agreements between the
Parties with respect to the subject matter hereof.  This Agreement can be
amended, supplemented or changed, and any provision hereof can be waived, only
by written instrument making specific reference to this Agreement signed by the
Party against whom enforcement of any such amendment, supplement, modification
or waiver is sought.  No action taken pursuant to this Agreement, including, any
investigation by or on behalf of any Party, shall be deemed to constitute a
waiver by the Party taking such action of compliance with any representation,
warranty, covenant or agreement contained herein.  The waiver by any Party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach.  No failure on the part of any Party to exercise,
and no delay in exercising, any right, power or remedy hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of such right,
power or remedy by such Party preclude any other or further exercise thereof or
the exercise of any other right, power or remedy.  All remedies hereunder are
cumulative and are not exclusive of any other remedies provided by Law.
 
8.3           Waiver of Trial by Jury.  THE PARTIES HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT THAT THEY MAY HAVE TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION, OR IN
ANY PROCEEDING, DIRECTLY OR INDIRECTLY BASED UPON OR ARISING OUT OF THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT,
TORT, OR ANY OTHER THEORY).  EACH PARTY (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT, OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION 8.3.
 
8.4           Expenses.  Each of the parties shall bear its own costs, including
attorneys’ fees, incurred in negotiating this Agreement and consummating the
Transactions.
 
8.5           Governing Law; Jurisdiction.  The validity, construction and
performance of this Agreement, and any action arising out of or relating to this
Agreement shall be governed by the Laws of the State of New York, without regard
to the Laws of the State of New York as to choice or conflict of Laws (other
than the principles set forth in Section 5-1401 of the General Obligations Law
of the State of New York, which shall apply) or any Laws which would defer to
the substantive Laws of any other jurisdiction.  With respect to any suit,
action or proceedings
 
 
 
15

--------------------------------------------------------------------------------

 
 
relating to this Agreement which is permitted to be brought under this
Agreement, each party hereby irrevocably (i) submits to the exclusive
jurisdiction of the courts of the State of New York located in New York City and
the United States District Court located in the borough of Manhattan in New York
City; and (ii) waives any objection which it may have to the laying of venue of
any such suit, action or proceedings brought in any such court, waives any claim
that such suit, action or proceedings have been brought in an inconvenient forum
and further waives the right to object, with respect to such suit, action or
proceedings, that such court does not have jurisdiction over it.
 
8.6           Notices.  All notices and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) when delivered
personally or by prepaid overnight courier, with a record of receipt; (ii) the
fourth day after mailing if mailed by certified mail, return receipt requested;
or (iii) the day of transmission, if sent by email, facsimile or telecopy during
regular business hours or the Business Day after transmission, if sent after
regular business hours (with a copy promptly sent by prepaid overnight courier
with record of receipt or by certified mail, return receipt requested), to the
Parties at the following addresses, email addresses or facsimile numbers (or to
such other address, email address or facsimile number as a Party may have
specified by notice given to the other Parties pursuant to this Section 8.6):
 
Sellers:
 
Emmis Radio, LLC
Emmis Radio License Corporation of New York
One Emmis Plaza
40 Monument Circle
Suite 700
Indianapolis, Indiana  46204
Telephone:       (317) 684-6565
Facsimile:        (317) 684-5583
Attention:         Scott Enright, scotte@emmis.com
 
with a copy (which shall not constitute notice) to:
 
Emmis Radio, LLC
Emmis Radio License Corporation of New York
One Emmis Plaza
40 Monument Circle
Suite 700
Indianapolis, Indiana  46204
Facsimile:         (317) 684-5583
Attention:          Legal Department, legal@emmis.com
 
 
 
16

--------------------------------------------------------------------------------

 
 
and to

 
Wiley Rein LLP
1776 K Street, NW
Washington, DC 20006
Telephone:        (202) 719-7000
Facsimile:         (202) 719-7049
Attention:          John Fiorini
 
Purchaser:
 
Yucaipa Corporate Initiatives Fund II, L.P. and Yucaipa Corporate Initiatives
(Parallel) Fund II, L.P.
9130 West Sunset Boulevard
Los Angeles, CA 90069
Telephone:        (310) 789-7200
Facsimile:         (310) 789-1791
Attention:          Jeff Johnson, jeff.johnson@yucaipaco.com
 
-and-
 
Fortress Credit Funding I, LP, Drawbridge Special Opportunities Fund Ltd. and CF
ICBC LLC
10250 Constellation Boulevard, Suite 2350
Los Angeles, California 90067
Telephone:        (310) 228-3030
Facsimile:         (310) 228-3031
 
Attention:          Josh Pack, jpack@fortress.com


With copies (which shall not constitute notice) to:


Cadwalader, Wickersham & Taft LLP
One World Financial Center
New York, NY  10281
Telephone:        (212) 504-6000
Facsimile:         (212) 504-6666
Attention:          Christopher Cox; chris.cox@cwt.com
 Scott J. Greenberg; scott.greenberg@cwt.com  
 
 
 
17

--------------------------------------------------------------------------------

 
 
-and-

 
Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Telephone:        (212) 756-2000
Facsimile:         (212) 593-5955
 
Attention:          Adam C. Harris, adam.harris@srz.com
 Meghan M. Breen, meghan.breen@srz.com
 
8.7           Severability.  If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any Law, or public policy,
all other conditions and provisions of this Agreement shall nevertheless remain
in full force and effect so long as the economic or legal substance of the
Transactions is not affected in any manner adverse to any party hereto.  Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the parties as
closely as possible in an acceptable manner to the end that Transactions are
fulfilled to the greatest extent possible.
 
8.8           Successors and Assigns.  This Agreement shall be binding upon the
parties and their respective successors and permitted assigns.  No assignment of
this Agreement or of any rights or obligations hereunder may be made by the
Sellers or Purchaser (by operation of law or otherwise) without the prior
written consent of the other Parties and any attempted assignment without the
required consents shall be void; provided, however, that prior to the Closing,
Purchaser may assign its right to purchase any of the Purchased Assets to one or
more Affiliates of Purchaser, but no assignment shall relieve Purchaser of any
obligation or liability under this Agreement.  Upon any such permitted
assignment, the references in this Agreement to Purchaser shall also apply to
any such assignee unless the context requires otherwise.
 
8.9           No Third Party Beneficiaries.  This Agreement shall inure solely
to the benefit of the Parties and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any Person that is not a Party (or a successor or assign of any such Party)
any legal or equitable right, benefit or remedy of any nature whatsoever,
including any rights of employment for any specified period, under or by reason
of this Agreement; provided, that each Indemnified Party shall be a third party
beneficiary of this Agreement and shall have the right to enforce the Parties’
covenants and obligations under this Agreement with respect to Section 7.1 and
Section 7.2.
 
8.10           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute a single agreement.  The signature pages hereto may be
transmitted by facsimile or .pdf, and if so transmitted, shall constitute
originals.
 
8.11           Specific Performance.  The Parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement to be
performed were not performed in accordance with their specific terms or were
otherwise breached or threatened to be breached and that an award of money
damages would be inadequate in such event.  Accordingly, it is
 
 
 
18

--------------------------------------------------------------------------------

 
 
acknowledged that the Parties shall be entitled to equitable relief, without
proof of actual damages, including an order for specific performance to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement, in addition to any other remedy to which they are entitled at
law or in equity as a remedy for any such breach or threatened breach.  Each
Party further agrees that neither the other Parties nor any other Person shall
be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 8.11, and each party hereto irrevocably waives any right it may have to
require the obtaining, furnishing or posting of any such bond or similar
instrument.  Each party further agrees that the only permitted objection that it
may raise in response to any action for equitable relief is that it contests the
existence of a breach or threatened breach of this Agreement.
 
8.12           Time is of the Essence.  With respect to all dates and time
periods set forth in this Agreement, time is of the essence.
 
8.13           Guarantors.  The Yucaipa Guarantors and the Fortress Guarantors,
including their successors and assigns, jointly and severally, absolutely,
irrevocably and unconditionally guarantee, as primary obligors and not merely as
sureties, Purchaser’s performance of its obligation to consummate the Closing on
the Closing Date and the due and punctual payment of the Cash Purchase Price
(the “Guaranteed Obligation”).  In no event shall the Guarantors be obligated to
make payments under this Section 8.13 in an aggregate amount in excess of the
Cash Purchase Price.  The Guarantors further agree that their obligations under
this Section 8.13 are not conditioned or contingent upon the pursuit of any
remedies against Purchaser, and such obligations are not limited or affected by
any circumstance that might otherwise limit or affect the obligations of a
surety or guarantor, all of which are hereby waived by the Guarantors to the
fullest extent permitted by Law.  Each Guarantor further agrees that the
Guaranteed Obligation may be amended, modified or renewed by Purchaser, in whole
or in part, without notice to or further assent from such Guarantor, and that
such Guarantor will remain bound by its obligations under this Section 8.13
notwithstanding any amendment, modification or renewal of any Guaranteed
Obligation by Purchaser.  Each Guarantor acknowledges that (i) Yucaipa Guarantor
is an Affiliate of Purchaser and Fortress Guarantor owns warrants to acquire an
equity interest in Purchaser, (ii) such Guarantor is benefiting from the
transactions contemplated by this Agreement, (iii) the Sellers are relying on
such Guarantor’s obligations under this Section 8.13 in connection with entering
into this Agreement, (iv) a sale or transfer of any membership interest in
Purchaser by such Guarantor shall not relieve such Guarantor of its obligations
under this Section 8.13, (v) such Guarantor has all requisite power and
authority to enter into this Agreement (solely with respect to this Section
8.13) and to carry out its obligations under this Section 8.13, (vi) such
Guarantor’s obligations under this Section 8.13 constitute the legal, valid, and
binding obligations of such Guarantor, enforceable against such Guarantor in
accordance with their terms, except as enforceability may be limited by
applicable equitable principles or by bankruptcy, insolvency, reorganization,
moratorium or similar laws in effect from time to time affecting the enforcement
of creditors’ rights generally, (vii) the execution and delivery by such
Guarantor of this Agreement (solely with respect to this Section 8.13) and the
performance by such Guarantor of its obligations under this Section 8.13 have
been duly authorized and approved by all necessary action of each Guarantor,
including any required proceedings of its shareholders, members, managers,
partners, officers and directors, and does not require any further authorization
or consent of such Guarantor and (viii) the execution and delivery by such
 
 
 
19

--------------------------------------------------------------------------------

 
 
 
Guarantor of this Agreement (solely with respect to this Section 8.13), and the
performance by such Guarantor of its obligations under this Section 8.13 do not
(A) conflict with or violate any provision of the organizational documents of
such Guarantor, (B) with or without the giving of notice or the passage of time,
or both, result in a breach of, or violate, or conflict with, or constitute a
default under, or permit the termination of, or cause or permit acceleration
under, any material Contract to which such Guarantor is a party or subject or
(C) violate any Law or any order, judgment, decree or award of any Governmental
Body to or by which such Guarantors is subject or bound.  Each Guarantor waives
all notices with respect to the Guaranteed Obligation, including presentment to
Purchaser with respect to the Guaranteed Obligation.
 
ARTICLE 9
DEFINITIONS
 
9.1           Definition of Certain Terms.  The terms defined in this
Section 9.1, when capitalized, have the meanings indicated below in this
Agreement.
 
“Action” means any action, suit, arbitration, claim, inquiry, proceeding or
investigation by or before any Governmental Body of any nature, civil, criminal,
regulatory or otherwise, in law or in equity.
 
“Actual Full Period Earn-out Amount” means the product of (i) (A) Full Period
Purchaser Gross Revenue for the applicable period, as finally determined
pursuant to Section 1.4(d) or Section 1.4(e), minus, (B) the Purchaser Gross
Revenue for the full year ending on the last day of the last Base Quarter,
multiplied by, (ii) fifteen percent (15%).
 
“Affiliate” (and, with a correlative meaning “affiliated”) means, with respect
to any Person, any direct or indirect subsidiary of such Person, and any other
Person that directly, or indirectly through one or more intermediaries, controls
or is controlled by or is under common control with such first Person, it being
understood and agreed that the Sellers are not an Affiliate of WEMP or any other
Merlin Media station.  As used in this Agreement (except Section 1.4(h)),
“control” (including with correlative meanings, “controlled by” and “under
common control with”) means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies (whether through
ownership of securities or partnership or other ownership interests, by Contract
or otherwise).
 
“Aggregate Full Period Payment Amount” means the sum of all Earn-out Amounts
actually paid by Purchaser to the Seller for the four Earn-out Quarters ending
on the last day of each Full Period End Earn-out Quarter.
 
“Base Quarter” means the three-month period ending on the last day of March,
June, September and December of 2011, as applicable.
 
“Business Day” means a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by Law to
close.  Any event the scheduled occurrence of which would fall on a day that is
not a Business Day shall be deferred until the next succeeding Business Day.
 
 
 
20

--------------------------------------------------------------------------------

 
 
“Call Letters” means WRKS.
 
“Code” means the Internal Revenue Code of 1986, as amended.
 
“Competing Station Gross Revenues” means all revenues as determined in
accordance with Generally Accepted Accounting Principles consistently applied
derived by the Sellers or any Affiliate of the Sellers, on any Controlled
Station, attributable to broadcasting Urban AC in the New York Arbitron Market,
but excluding trade revenue.
 
“Contract” means any agreement, contract, obligation or undertaking (whether
written or oral and whether express or implied).
 
“Earn-out Quarter” means the first three month period ending on the first to
occur of the last day of March, June, September or December following the
Closing Date, and each of the next eleven (11) three month periods ending on the
last day of March, June, September and December thereafter.


“Expiration Date” means the date that is five (5) years after the Closing Date;
provided, however, that if an unaffiliated third-party directly or indirectly
acquires (whether by merger or purchase or otherwise) control of a Seller or any
Affiliate of a Seller (an “Affected Entity”), then the Expiration Date shall be
the date of such acquisition only with respect to such Affected Entity.
 
“FCC” means the United States Federal Communications Commission.
 
“Frequency” means the radio station broadcasting on 107.5FM, New York, NY (FCC
Facility ID #28203).
 
“Full Period End Earn-out Quarter” means the fourth Earn-out Quarter following
the Closing and the two succeeding fourth Earn-out Quarters thereafter.
 
“Governmental Body” means any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to United
States or foreign federal, state or local government, any governmental
authority, agency, department, board, commission or instrumentality or any
political subdivision thereof, and any tribunal or court or arbitrator(s) of
competent jurisdiction, and shall include the FCC.
 
“Gross Revenue” means all revenues as determined in accordance with Generally
Accepted Accounting Principles consistently applied, including without
limitation a reasonable allocation of any joint sales, whether received by the
specified party or any broker or other third party, but excluding trade revenue.
 
“Intellectual Property” means all trade names, trademarks, service marks,
copyrights, jingles, slogans, symbols, logos, domain names, websites and any
other proprietary material or information, in whatever format or media, used or
held for use by the Sellers exclusively in the operation of the Station.
 
“IRS” means the United States Internal Revenue Service.
 
 
 
21

--------------------------------------------------------------------------------

 
 
“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, or regulation or other requirement enacted,
promulgated, issued or entered by a Governmental Body.
 
“Liability” means any and all debts, losses, liabilities, taxes, claims,
damages, expenses, fines, costs, royalties, proceedings, deficiencies or
obligations (including those arising out of any action, such as any settlement
or compromise thereof or judgment or award therein), of any nature, whether
known or unknown, absolute, contingent, accrued or unaccrued, liquidated or
unliquidated, or otherwise and whether due or to become due, and whether in
contract, tort, strict liability or otherwise, and whether or not resulting from
third party claims, and any reasonable out-of-pocket costs and expenses in
connection therewith (including reasonable legal counsels’, accountants’, or
other fees and expenses incurred in defending any action or in investigating any
of the same or in asserting any rights thereunder or hereunder).
 
“Lien” means any lien, encumbrance, pledge, mortgage, deed of trust, security
interest, claim, lease, charge, option, right of first refusal, right of first
offer, easement, servitude, proxy, voting trust or agreement, transfer
restriction under any shareholder or similar agreement or encumbrance or any
other restriction or limitation whatsoever.
 
“New York City Arbitron Market” means the New York City metro, as defined by The
Arbitron Company.
 
“Permits” means any approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.
 
“Person” means and includes natural persons, corporations, limited partnerships,
limited liability companies, general partnerships, joint stock companies, joint
ventures, associations, companies, trusts, banks, trust companies, land trusts,
business trusts or other organizations, whether or not legal entities, and all
Governmental Bodies.
 
“Purchaser Gross Revenue” means all revenues, as determined in accordance with
Generally Accepted Accounting Principles consistently applied attributable to
the Frequency, including without limitation a reasonable allocation of any joint
sales, whether received by Purchaser or an Affiliate or any broker or other
third party, excluding trade revenue.  For the avoidance of doubt, Purchaser
Gross Revenue for any particular Earn-out Quarter shall be determined using the
same policies and procedures as were used to determine the Purchaser Gross
Revenue for the corresponding Base Quarter.
 
“Station Gross Revenue” means all revenues, as determined in accordance with
Generally Accepted Accounting Principles consistently applied attributable to
the Station, excluding trade revenue.
 
“Subsidiary” or “subsidiary” means, with respect to any Person, any corporation,
limited liability company, joint venture or partnership of which such
Person beneficially owns or controls, either directly or indirectly, more than
fifty percent (50%) of the total combined voting power or the total economic
interest in such Person.
 
“Transaction Documents” shall mean this Agreement and the Bill of Sale.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Transactions” means the transactions contemplated by this Agreement and the
other Transaction Documents.
 
“Urban AC” means substantially the same format as broadcast on the Station as of
the date of this Agreement, it being understood and agreed that other urban
formats, some of which may overlap with such format, including without
limitation the format currently broadcast by WQHT and other hip hop and R&B
formats, shall not be deemed “Urban AC.”
 
“WBLS” means WBLS(FM), 107.5FM, New York, NY.
 
“WEMP” means WEMP(FM), 101.9FM, New York, NY.
 
“WLIB” means WLIB(AM), 1190AM, New York, NY.
 
“WQHT” means WQHT(FM), 97.1FM, New York, NY.
 
9.2           Interpretation.
 
(a)           Whenever the words “include,” “includes” or “including” are used
in this Agreement, they will be deemed to be followed by the words “without
limitation.”  Any singular term in this Agreement will be deemed to include the
plural, and any plural term the singular.  All pronouns and variations thereof
will be deemed to refer to the feminine, masculine or neuter, singular or
plural, as the identity of the Person referred to may require.
 
(b)           Any agreement, instrument or statute defined or referred to herein
or in any agreement or instrument that is referred to herein means such
agreement, instrument or statute as from time to time amended, modified or
supplemented including (in the case of agreements or instruments) by waiver or
consent and (in the case of statutes) by succession of comparable successor
statutes and references to all attachments thereto and instruments incorporated
therein.  References to a Person are also to the Person’s successors and
permitted assigns, as applicable.
 
(c)           This Agreement is the product of negotiations among the Parties,
each of which is represented by legal counsel, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provision of this Agreement. Rules of construction relating to
interpretation against the drafter of an agreement shall not apply to this
Agreement and are expressly waived by each Party.
 
13431584
 
[remainder of page intentionally left blank]
 
 
 
23

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, each of the Parties has executed this Asset Purchase
Agreement as of the date first set forth above.
 

  EMMIS RADIO, LLC                          
 
By:
/s/  Ian D. Arnold       Name: Ian D. Arnold      
Title:  Vice President and Associate General
Counsel
       

 

 
EMMIS RADIO LICENSE CORPORATION
   OF NEW YORK
                         
 
By:
/s/  Ian D. Arnold       Name:  Ian D. Arnold      
Title:    Vice President and Associate General
Counsel
         

 

  YMF MEDIA LLC                          
 
By:
/s/ Robert P. Bermingham       Name:  Robert P. Bermingham       Title:    Vice
President           

 
 
 
IN WITNESS WHEREOF, each of the undersigned has executed this Asset Purchase
Agreement solely for the purpose of Section 8.13 hereof (and for no other
purpose), as of the date first written above.
 

 
YUCAIPA CORPORATE INITIATIVES
FUND II, L.P.
         
By: Yucaipa Corporate Initiatives Fund II, LLC,
its General Partner
         
 
By:
/s/ Robert P. Bermingham       Name:  Robert P. Bermingham       Title:    Vice
President          

 

 
YUCAIPA CORPORATE INITIATIVES
(PARALLEL) FUND II, L.P.
         
By: Yucaipa Corporate Initiatives Fund II, LLC,
its General Partner
         
 
By:
/s/ Robert P. Bermingham       Name:  Robert P. Bermingham       Title:    Vice
President          

 

 
FORTRESS CREDIT FUNDING I, LP
         
By: Fortress Credit Funding I GP LLC, its
General Partner
         
 
By:
/s/ Constantine M. Dakolias        Name: Constantine M. Dakolias       Title:  
President           

 
 
 
 

--------------------------------------------------------------------------------

 
 

 
DRAWBRIDGE SPECIAL OPPORTUNITIES
FUND LTD.
         
 
By:
/s/ Constantine M. Dakolias       Name:  Constantine M. Dakolias       Title:   
Director           

 

 
CF ICBC LLC
         
 
By:
/s/ Constantine M. Dakolias       Name:  Constantine M. Dakolias       Title:  
 President           

 
 
 
 
 

--------------------------------------------------------------------------------